Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
	This communication is responsive to a telephonic interview on 11/06/2020.  
Claims 1-20 are pending in this application. Claims 1, 15, 19 are independent claims. 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Lance Wimmer, on May 11, 2021. 
The application has been amended as follows:

1. 	(currently amended)  An interactive analysis system, comprising:
	a graphical user interface (GUI) configured to provide one or more affordances for selection from the GUI, wherein a first affordance of the one or more affordances enables a first selection of one of a plurality of columns of a data table as a group by selection for grouping source data records and a second affordance of the one or more affordances enables a second selection for stacking the source data records comprising a second one of the plurality of columns of the data table; 
a non-transitory memory; and 
	one or more hardware processors configured to read instructions from the non-transitory memory to perform operations comprising:
	identifying source data records from a data store, wherein each of the source data records comprises the plurality of columns of the data table;
	performing an interactive analysis based at least on the source data records, the first selection, and the second selection, wherein the interactive analysis is configured to: 
group the source data records by the group by selection, the group by selection comprising the first one of the plurality of columns of the data table; 
stack the source data records by the stack selection comprising the second one of the plurality of columns of the data table; and
determine an aggregation by aggregating the source data records, which are grouped and stacked, by an aggregation type selection from a plurality of enumerated aggregation type options presented in the GUI, wherein the plurality of enumerated , wherein when the aggregation type is set to perform counts, determine counts for each combination of the source data records with common values for the group by selection and common values for the stack selection;
generating a map of the interactive analysis to display the source data records by the group by selection, wherein the map is stacked based at least on the stack selection and presents  the aggregation based upon the aggregation type selection; and
generating a heat map of the interactive analysis to display the source data records by the respective priorities, wherein the heat map is generated based at least on the stack selection and presents the aggregation based upon the aggregation type selection.

2. 	(original)  The interactive analysis system of claim 1, wherein the source data records comprise a set of incident records.

3. 	(original)  The interactive analysis system of claim 1, wherein the operations comprise:
selecting a source filter, the source filter configured to define a reduced set of a full set of source data records that satisfy one or more criteria of the source filter; and
defining the set of source data records as the reduced set of the full set of	
source data records.  

selecting one or more applied filters;
prior to grouping and stacking the source data records, filtering the source data records to include only a subset of the source data records that satisfy one or more criteria of the one or more applied filters.

5. 	(previously presented)  The interactive analysis system of claim 4, wherein the operations comprise:
receiving an input request to provide a Filter Information Panel; and
upon receiving the request, presenting, via the GUI, the Filter Information Panel;
wherein the Filter Information Panel comprises: an option to edit the source filter, a line item summary of each of the one or more applied filters, and an option to share current filter parameters, the group by selection, the stack selection, the aggregation type selection, or any combination thereof, to a clipboard, to a specified role, to a group, to a user, or any combination thereof.

6. 	(original)  The interactive analysis system of claim 4, wherein the operations comprise:
creating an association of a context of the Interactive Analysis with an 
indication of the source filter and the one or more applied filters; and
saving the association, such that subsequent Interactive Analysis sessions with the context may automatically select the source filter and the one or more applied filters.
7. 	(original)  The interactive analysis system of claim 4, wherein the operations comprise:
creating an association of a context of the Interactive Analysis with the group by selection and the stack selection; and
saving the association, such that subsequent Interactive Analysis sessions with the context may automatically select the group by selection and the stack selection.

8. 	(original)  The interactive analysis system of claim 4, wherein the operations comprise:
performing the Interactive Analysis, by:
determining whether a prior Interactive Analysis session has occurred with a common context as the Interactive Analysis;
when a prior Interactive Analysis session has occurred, access a previously saved association with the common context and pre-select selections of the previously saved association for the Interactive Analysis.
	
9. 	(original)  The interactive analysis system of claim 8, wherein the selections comprise: a source filter selection, one or more applied filter selections, a group by selection, a stack selection, or any combination thereof.

10. 	(currently amended)  The interactive analysis system of claim 1, wherein the source data records comprise metric data associated with configuration items. 

11. 	(cancelled)  

12. 	(original)  The interactive analysis system of claim 1, wherein the interactive analysis is configured to:
when the aggregation type is set to perform averaging:
render an additional aggregation input selector, the aggregation input selector providing record fields that include numerical values that may be aggregated;
receive an aggregation input selection via the aggregation input selector; and
determine averages for the aggregation input selection for each combination of the source data records with common values for the group by selection and common values for the stack selection. 

13. 	(original)  The interactive analysis system of claim 1, wherein the interactive analysis is configured to:
when the aggregation type is set to perform distinct counts:
render an additional aggregation input selector, the aggregation input selector providing record fields that include numerical values that may be aggregated;
receive an aggregation input selection via the aggregation input selector; and
determine counts of distinct values for the aggregation input selection for each combination of the source data records with common values for the group by selection and common values for the stack selection. 

14. 	(original)  The interactive analysis system of claim 1, wherein the
interactive analysis is configured to:
when the aggregation type is set to perform summations:
render an additional aggregation input selector, the aggregation input selector providing record fields that include numerical values that may be aggregated;
receive an aggregation input selection via the aggregation input selector; and
determine summation values for the aggregation input selection for each combination of the source data records with common values for the group by selection and common values for the stack selection. 

15.	(currently amended)  A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, configured to:
identify source data records from a data store, wherein each of the source data records comprises a plurality of columns of a data table;
perform an Interactive Analysis based at least on the source data records, wherein the interactive analysis is configured to: 
receive, via a graphical user interface (GUI) configured to provide one or more affordances for selection from the GUI:
a first selection of one of the plurality of columns of the data table from a first affordance of the one or more affordances as a group by selection for grouping the source data records; and 
a second selection of another one of the plurality of columns of the data table from a second affordance of the one or more affordances as a stack selection for stacking the source data records;
group the source data records by a group by selection, the group by selection comprising a first one of the plurality of columns of the data table; 
stack the source data records by a stack selection comprising a second one of the plurality of columns of the data table; and
determine an aggregation by aggregating the source data records, which are grouped and stacked, by an aggregation type selection from a plurality of enumerated aggregation type options presented in the GUI, wherein the plurality of enumerated aggregation type options comprise a sum option to aggregate via summation, an average option to aggregate via averaging, a count option to aggregate via counting numerical values, and a count distinct option to aggregate via counting occurrences of distinct numerical values, wherein when the aggregation type is set to perform counts, determine counts for each combination of the source data records with common values for the group by selection and common values for the stack selection;
generate a map of the interactive analysis to display the source data records by the group by selection, wherein the map is stacked based at least on the stack selection and presents  the aggregation based upon the aggregation type selection; and
generate a heat map of the interactive analysis to display the source data records by the respective priorities, wherein the heat map is generated based at least on the stack selection and presents the aggregation based upon the aggregation type selection.

16. 	(original)  The machine-readable medium of claim 15, comprising instructions to:
when the aggregation type is set to perform counts, determine counts for each combination of the source data records with common values for the group by selection and common values for the stack selection;
otherwise, when the aggregation type is set to perform averaging:
render an aggregation input selector;
receive an aggregation input selection via the aggregation input selector; and
determine averages for the aggregation input selection for each combination of the source data records with common values for the group by selection and common values for the stack selection;
otherwise, when the aggregation type is set to perform distinct counts:
render the additional aggregation input selector;
receive the aggregation input selection via the aggregation input selector; and
determine counts of distinct values for the aggregation input selection for each combination of the source data records with common values for the group by selection 
and common values for the stack selection;
otherwise, when the aggregation type is set to perform summations:
render the additional aggregation input selector;
receive the aggregation input selection via the aggregation input selector; and
determine summation values for the aggregation input selection for each combination of the source data records with common values for the group by selection and common values for the stack selection. 

17. 	(original)  The machine-readable medium of claim 15, comprising 
instructions to generate options for the aggregation input selector by:
identifying a set of tables, columns, or both having a relationship within a predetermined degree with a table storing the source data; 
identifying a subset of fields of the tables, the columns, or both that are numerical and, thus, capable of aggregation; and
defining the options as the subset of fields.

18.	(original)  The machine-readable medium of claim 15, comprising instructions to present, via a graphical user interface (GUI), a Filter Information Panel that provides an option to edit the source filter, a line item summary of each of the one or more applied filters, and an option to share current filter parameters, the group by selection, the stack selection, the aggregation type selection, or any combination thereof, to a clipboard, to a specified role, to a group, to a user, or any combination thereof.

19.	(currently amended)  A method, comprising:
identifying source data records from a data store, wherein each of the source data records comprises a plurality of columns of a data table;
performing an Interactive Analysis based at least on the source data records, wherein the interactive analysis is configured to: 
receive, via a graphical user interface (GUI) configured to provide one or more affordances for selection from the GUI:
 a first selection of one of the plurality of columns of the data table from a first affordance of the one or more affordances as a group by selection for grouping the source data records; and 
a second selection of another one of the plurality of columns of the data table from a second affordance of the one or more affordances as a stack selection for stacking the source data records;
group the source data records by a group by selection, the group by selection comprising a first one of the plurality of columns of the data table; 
stack the source data records by a stack selection comprising a second one of the plurality of columns of the data table; and
determine an aggregation by aggregating the source data records, which are grouped and stacked, by an aggregation type selection from a plurality of enumerated aggregation type options presented in the GUI, wherein the plurality of enumerated aggregation type options comprise a sum option to aggregate via summation, an average option to aggregate via averaging, a count option to aggregate via counting numerical values, and a count distinct option to aggregate via counting occurrences of distinct numerical values, wherein when the aggregation type is set to perform counts, determine counts for each combination of the source data records with common values for the group by selection and common values for the stack selection;
generating a map of the interactive analysis to display the source data records by the group by selection, wherein the map is stacked based at least on the stack selection and presents  the aggregation based upon the aggregation type selection; and
generating a heat map of the interactive analysis to display the source data records by the respective priorities, wherein the heat map is generated based at least on the stack selection and presents the aggregation based upon the aggregation type selection.

20.	(original)  The method of claim 19, wherein a source filter, an applied filter, the group by selection, the stack selection, the aggregation type selection, or any combination thereof is persisted across Interactive Analysis sessions with a common context.

Reasons for Allowance
Claims 1-10, 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 15, 19 recite, in combination with the remaining elements, the uniquely distinct steps of: determine an aggregation by aggregating the source data records, which are grouped and stacked, by an aggregation type selection from a plurality of enumerated aggregation type options presented in the GUI, wherein the plurality of enumerated aggregation type options comprise a sum option to aggregate via summation, an average option to aggregate via averaging, a count option to aggregate via counting numerical values, and a count distinct option to aggregate via counting occurrences of distinct numerical values, wherein when the aggregation type is set to perform counts, determine counts for each combination of the source data records with common values for the group by selection and common values for the stack selection. 
The closest prior art Grounds et al. (US Pub No. 2015/0052485), in view of Shah et al. (US Pub No. 2017/0212668), as combined, show substantially similar shared memory multiprocessing system. However, Grounds’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 15 and 19. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 2-10, 12-14, 16-18, 20 are allowed at least by virtue of their dependency from claims 1, 15, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153